Mr. Justice Baldwin delivered the opinion of the court. Plaintiff having made her case, and there being nothing in the record to show any authority on the part of Boach to make for plaintiff any agreement relating to the houseboat, nor, indeed, that he represented her in any manner, the court erred in permitting Boach’s cross-examination concerning the houseboat, and it should have given the requested peremptory instruction to find the defendants guilty. Judgment reversed and cause remanded for a new trial. jReversed and remanded.